Citation Nr: 0304996	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a perforation of 
the left tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board also notes that, in an August 2001 Board decision, 
the issues of entitlement to service connection for residuals 
of a head injury and for perforation of the left tympanic 
membrane were remanded for additional development.  This was 
accomplished to the extent possible and the case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was diagnosed with a 
concussion, a laceration of the outer ear, and otitis media.

3.  There is no medical evidence of current residuals of a 
head injury, which are causally or etiologically related to 
the veteran's active service.

4.  The veteran's perforation of the left tympanic membrane 
is not causally or etiologically related to his active 
service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were neither incurred nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2002).

2.  A perforation of the left tympanic membrane was neither 
incurred nor aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
residuals of a head injury and for a perforation of the left 
tympanic membrane.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statements of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statements of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information was needed from him, and what he could do to help 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination in 1994 and a hearing before the RO 
in 1995.  In addition, pursuant to February 2001 and August 
2001 Board remands, the veteran was afforded the opportunity 
for additional VA examinations in connection with his claims 
of service connection.  Likewise, the RO provided the veteran 
with multiple opportunities to submit evidence showing that 
he had the claimed disorders and a relationship to service, 
including the veteran's treatment history.  However, the 
veteran failed to report for his VA examinations as scheduled 
and failed to submit any information regarding his treating 
providers and any medical care that he received.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").   The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and VA 
examination reports.

The veteran's September 1968 Report of Medical Examination 
for purposes of enlistment shows a normal clinical evaluation 
of the veteran's ear canals and eardrums.  In addition, the 
veteran had a normal evaluation of the head, eyes, and 
neurological system.

An October 1969 service medical record indicates that the 
veteran was brought to the hospital after being found in a 
lethargic and disoriented state.  The veteran reported that 
he did not know what happened, that he only had a few drinks, 
and that he did not use drugs.  Examination showed a 
laceration of the cartilage of the left pinna, which was 
sutured.  Follow-up treatment notes indicate that the veteran 
complained of left ear pain, and that examination showed a 
well-sutured laceration, with mild swelling.  Sutures were 
removed three days later and no further treatment was deemed 
necessary.  

An April 1970 service medical record indicates that the 
veteran complained of a headache, nausea, and vomiting.  He 
reported a history of a head injury two weeks earlier, 
wherein he was struck with a metal pipe over the left 
parietal area.  He denied a loss of consciousness.  X-rays of 
the skull were negative.

In February 1972, the veteran was treated for redness of the 
left tympanic membrane.  The impression was otitis media.

The veteran's September 1972 Report of Medical Examination 
for purposes of separation indicates that the veteran's head, 
ear canals, and eardrums were normal upon evaluation, and 
that the veteran neurological evaluation was normal.  The 
examining provider noted that the veteran had a concussion 
with a loss of consciousness in 1970, treated without 
complications or sequelae.

December 1993 VA medical records indicate that the veteran 
complained of pain in the occipital area after he was hit on 
the head in November 1993, as well as complained of 
headaches, decreased left ear hearing, and dizzy spells.  The 
veteran reported that he was struck in the head on the day 
prior to Thanksgiving, possibly with a baseball bat, and that 
he had lost consciousness.  He also reported having been 
lethargic four days afterwards, and his family reported that 
his mental status, while improved, was not at his 
"baseline."  The examining provider noted that the veteran 
had blood in his ear when first evaluated in late November 
1993.  A CT scan was negative for bleeding, masses, or mass 
effects.  Examination showed an essentially normal 
neurological evaluation, with intact cranial nerves, normal 
gait and finger to nose touch, and normal motor strength.  
The veteran had a nontender bump on the left 
temporal/occipital region.  Both ears had cerumen.  The 
diagnosis was status-post trauma, approximately three weeks 
earlier.

January 1994 VA medical records show that the veteran 
complained of ear problems following a mugging and head 
injury in November 1993.  In particular, the veteran 
complained of left ear pain and "dampened sounds."  A 
history of a perforated left eardrum in 1969 was noted.  He 
reported that his pain was at the base of his skull and 
radiated to the temporal region.  Examination showed cerumen 
in the left tympanic membrane, without evidence of blood.  
There was no evidence of sinus tenderness or discharge.  
Neurological examination was normal.  The diagnosis was post-
traumatic otalgia.

February 1994 VA medical records indicate that the veteran 
complained of a "busted eardrum," diminished left ear 
hearing since November 1993, and a chronic loss of balance.  
He reported an injury to his ear while in service, balance 
problems since the 1970s, and a recent injury to his external 
ears.

VA medical records dated March 1994 state that the veteran 
complained of a ruptured tympanic membrane and decreased 
ability to smell.  In addition, the veteran reported that he 
received a "bum[p] on the head" in November 1993, which was 
followed by left ear pain.  Examination showed a normal 
tympanic membrane, without evidence of perforation, and 
normal outer canals.  The diagnosis was normal ears and nose.   
An audiogram showed normal hearing of the right ear in all 
frequencies, except 4000 Hertz, where there was mild 
sensorineural hearing loss, and mild hearing loss of the in 
the left ear at low frequencies, recovering to normal at 1000 
to 2000 Hertz.   

April 1994 VA medical records indicate that the veteran 
reported a history of left ear pain, a ruptured tympanic 
membrane during service, and a skull fracture.  Examination 
showed a refraction of the left tympanic membrane and a 
normal right tympanic membrane.  The impression was a 
probable chronic Eustachian tube dysfunction secondary to 
basilar skull trauma.  

May 1994 VA medical records indicate that the veteran had 
pressure-equalizing tubes put in his left ear.

The veteran was afforded a VA examination in August 1994.  
The report indicates that the veteran reported a 1970 skull 
injury to the left frontal-parietal area when he was hit with 
a lead pipe, after which he lost consciousness.  He also 
reported lacerations of the left frontal-parietal area and 
occipital area, which were sutured.  He also reported that he 
had temporary hearing loss and ear bleeding after a gun fired 
near his head.  The veteran complained of problems with 
balance, pain in his ears while flying, sensation of fluid in 
the ears, and decreased hearing.  He further complained that 
these symptoms progressed to the point of needing treatment 
in November 1993.  He related that, at the time of his 
November 1993 treatment, he was told that he had a left ear 
injury, a perforation of his eardrum, and received a tube in 
his left ear.  Physical examination showed a depression in 
the left parietal aspect of the cranium.  Neurological 
evaluation showed intact cranial nerves, normal motor 
examination, and normal sensory examination.  His gait was 
normal, without evidence of imbalance.  The diagnosis was a 
history of a skull laceration. 

The veteran was also afforded a VA audiological examination 
in August 1994.  According to the report, the veteran 
complained of hearing loss, chronic middle ear disease of the 
left ear, and disequilibrium since 1970.  He reported that he 
had a perforated tympanic membrane with blood from a gun 
firing and a skull fracture due to being hit with a lead pipe 
while in service.  He also reported that severe otalgia and 
disequilibrium began in November 1993, due to the onset of 
otitis media.  Audiological evaluation was negative for an 
ear or hearing problem, but the examiner noted that the 
veteran had a pressure equalization tube in the left ear and 
a recent history of otitis media.  The examiner also noted 
that the veteran did not have normal middle ear pressure.

As previously mentioned, the veteran was afforded a hearing 
before the RO in May 1995.  According to the transcript, the 
veteran testified that he was hit on the head in July 1970 
during a fight and that a gun went off near his head while in 
Vietnam.  The veteran further testified that he had a 
hairline fracture from the top of his skull to the base of 
his neck from the pipe hitting his head, lacerations on his 
scalp, and that he had an imprint from where he was hit with 
the pipe.  He also stated that his left perforated eardrum 
was from the gun going off.  The veteran also denied any 
injuries subsequent to the aforementioned incidents involving 
the fight and the gun.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
residuals of a head injury.  See 38 U.S.C.A. §§ 1110, 1131 
(an award of service connection requires that the veteran 
incur a disease or disability during service).   While the 
Board acknowledges that the veteran had a head injury during 
his service, the medical evidence of record clearly indicates 
that the veteran does not have a current, diagnosed 
disability, which is related to any such injury in service, 
and "[i]n the absence of proof of a present disability there 
can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998).  Although the veteran's separation 
examination shows treatment for a concussion and that the 
veteran was treated for a head injury via a metal pipe, there 
are no current diagnoses related to this injury disorder.  
Similarly, the veteran's separation examination indicated 
that the veteran's head injury did not result in any defects 
or disabilities, and that the veteran's neurological 
evaluation was normal.  Likewise, the veteran's treatment 
records are also entirely negative for a related disorder, 
except those related to a head injury in November 1993.  See 
also Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  It is also noteworthy 
that the VA examiner found that no other diagnosis other than 
a history of a head injury was appropriate.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  As such, there is no 
current disability upon which to base an award of service 
connection.  See Brammer, supra.

In addition, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection of a perforation of the left tympanic membrane.  
The Board acknowledges that the veteran was treated in 1993 
and 1994 for otitis media, ear pain, and Eustachian tube 
dysfunction, and that the veteran was treated for otitis 
media and a laceration of his outer left ear during his 
service.  Nonetheless, the veteran's separation examination 
showed that the veteran's ears were normal at that time, and 
the evidence of record indicates that the veteran did not 
receive treatment again for his left ear until November 1993.  
See 38 C.F.R. § 3.303(b) (isolated findings are insufficient 
to establish chronicity).  Moreover, the August 1994 VA 
examiner indicated that the veteran did not currently have an 
ear disorder, and that the veteran's history of otitis media 
was recent.  See Brammer at 225 ("Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").  
Likewise, the veteran has not provided any evidence, other 
than his statements, linking his current ear disorder to his 
active service.  As a causal link between the veteran's 
current ear disorder and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without a causal link between the veteran's 
service and his current ear disorder, the Board finds that 
the veteran is not entitled to service connection for a 
perforation of the left tympanic membrane.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

Furthermore, the Board points out that the RO attempted to 
assist the veteran in determining whether the veteran had any 
residuals of his in-service concussion and whether the 
veteran's current left ear disorder, if any, was related to 
his in service left ear treatment by obtaining additional 
medical evidence, but as discussed in the previous portion of 
this decision, the veteran did not comply with the RO's 
request for more information, and he failed to report for two 
VA examinations.  See Wood, supra (the duty to assist is not 
always a one-way street).  See also 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for an examination scheduled 
in conjunction with an original claim for service connection, 
the claim is to be decided based on the evidence of record).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for residuals of a head injury and for a 
perforation of the left tympanic membrane.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a perforation of the left tympanic 
membrane is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

